369 U.S. 423 (1962)
GENERAL FINANCE CORP.
v.
ARCHETTO.
No. 705.
Supreme Court of United States.
Decided April 16, 1962.
APPEAL FROM THE SUPREME COURT OF RHODE ISLAND.
Aram K. Berberian for appellant.
J. Joseph Nugent, Attorney General of Rhode Island, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE BLACK is of the opinion that probable jurisdiction should be noted.
MR. JUSTICE FRANKFURTER and MR. JUSTICE WHITE took no part in the consideration or decision of this case.